UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2265



LORENZO W. COATS,

                                             Plaintiff - Appellant,

          versus

DANIEL P. KIEHART; MICHAEL P. SHEETZ; DUKE
UNIVERSITY, Incorporated; ROBERT WINFREE,

                                            Defendants - Appellees.



                             No. 95-2723



LORENZO W. COATS,

                                             Plaintiff - Appellant,

          versus

DANIEL P. KIEHART; MICHAEL P. SHEETZ; DUKE
UNIVERSITY, Incorporated; ROBERT WINFREE,

                                            Defendants - Appellees.




Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-94-292-CV-1, CA-94-293-CV-1, CA-94-294-CV-1, CA-94-295-
CV-1)
Submitted:   March 5, 1996               Decided:   March 19, 1996

Before ERVIN and HAMILTON, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


No. 95-2265 affirmed in part and dismissed in part and No. 95-2723
dismissed by unpublished per curiam opinion.


Lorenzo W. Coats, Appellant Pro Se. John Morgan Simpson, Sally
Patricia Paxton, FULBRIGHT & JAWORSKI, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 95-2265 Appellant appeals the district court's deci-

sions compelling arbitration and denying a preliminary injunction.

In No. 95-2723, Appellant appeals the district court's order re-

fusing to stay arbitration pending appeal. We dismiss the appeal of
the district court's decision compelling arbitration in No. 95-2265

for lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1988), and certain interlocutory and collateral orders, 28
U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order. See Humphrey v. Prudential Sec. Inc., 4 F.3d 313, 137 (4th

Cir. 1993). Further, we have reviewed the record and the district

court's opinion denying the motion for a preliminary injunction and
find no reversible error. Accordingly, we affirm the denial of that

motion on the reasoning of the district court. Coats v. Kiehart,

Nos. CA-94-292-CV-1, CA-94-293-CV-1, CA-94-294-CV-1, CA-94-295-CV-1

(M.D. N.C. May 30, 1995).

     Finally, in No. 95-2723, we dismiss the appeal of the district

court's decision denying a stay of arbitration pending appeal as

moot. Although we grant Appellee's request to strike the Appel-

lant's affidavit filed in this court, we deny Appellee's motion to

strike Appellant's informal reply brief. We dispense with oral

argument because the facts and legal contentions are adequately

                                3
presented in the materials before the court and argument would not

aid the decisional process.




               No. 95-2265 - DISMISSED IN PART, AFFIRMED IN PART
               No. 95-2723 - DISMISSED




                                4